 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00158-LJO-SKO
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   LLAIRS SALVADOR FLORES-LOPEZ,                      DATE: September 30, 2019
                                                        TIME: 1:00 p.m.
15                               Defendant.             COURT: Hon. Sheila K. Oberto
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on September 30, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until

22 November 25, 2019, and to exclude time between September 30, 2019, and November 25, 2019, under

23 Local Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes photographs, videos, as well as multiple reports and transcripts. All of this discovery

27          has been either produced directly to counsel and/or made available for inspection and copying.

28                 b)      Counsel for defendant desires additional time to consult with his client, review


      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          discovery, prepare pretrial motions, discuss potential resolutions with his client, and otherwise

 2          prepare for trial.

 3                  c)      Counsel for defendant believes that failure to grant the above-requested

 4          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 5          into account the exercise of due diligence.

 6                  d)      The government does not object to the continuance.

 7                  e)      Based on the above-stated findings, the ends of justice served by continuing the

 8          case as requested outweigh the interest of the public and the defendant in a trial within the

 9          original date prescribed by the Speedy Trial Act.

10                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11          et seq., within which trial must commence, the time period of September 30, 2019 to November

12          25, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

13          Code T4] because it results from a continuance granted by the Court at defendant’s request on

14          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

15          best interest of the public and the defendant in a speedy trial.

16          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19          IT IS SO STIPULATED.

20
21
      Dated: September 26, 2019                               MCGREGOR W. SCOTT
22                                                            United States Attorney
23
                                                              /s/ MICHAEL W. REDDING
24                                                            MICHAEL W. REDDING
                                                              Assistant United States Attorney
25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
      Dated: September 26, 2019                             /s/ DAVID TORRES
 1                                                          DAVID TORRES
                                                            Counsel for Defendant
 2
                                                            LLAIRS SALVADOR
 3                                                          FLORES-LOPEZ

 4

 5                                                  ORDER

 6
            The parties' request for a continuance of the status conference is DENIED as untimely.
 7
     Pursuant to the Eastern District of California (Fresno Division) Criminal Case Management Plan,
 8

 9 "[a]ll stipulated continuances must be filed through ECF by Thursday at noon prior to the Monday
10 hearing." The Court will consider an exception to the timeliness of the request only in the event that an

11 articulated circumstance occurred to prevent the parties from complying with the deadline, which has

12 not been established in this case.

13

14
     IT IS SO ORDERED.
15

16 Dated:      September 30, 2019                               /s/   Sheila K. Oberto               .
                                                      UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME             3
30    PERIODS UNDER SPEEDY TRIAL ACT
